Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 1 of 44 |

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA

PANAMA CITY DIVISION

UNITED STATES OF AMERICA

SEALED
v. INDICTMENT
MICHAEL EDWARD WHITE Cider Xk HH
DAVID MITCHELLE WHITE nn
DAVID WAYNE HORTON
JOSHUA DANIEL ANDERSON

and

SHANNON DELORES RODRIGUEZ
a/k/a “Shannon Delores Harris”

 

THE GRAND JURY CHARGES:
COUNT ONE
A. INTRODUCTION

At all times material to this Indictment:

1. On October 10, 2018, Hurricane Michael caused severe damage to
public and private property, public utilities, public buildings, public
communications systems, public streets and roads, and public drainage systems
within the City of Lynn Haven, Florida (Lynn Haven).

2. On October 16, 2018, as a result of Hurricane Michael, Lynn Haven

adopted a local state of emergency for post disaster relief and planning and

 
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 2 of 44

approved Hurricane Michael Resolution No. 2018-10-16. In the resolution, Lynn
Haven waived the procedures and formalities otherwise required under Florida law
to take action to ensure the safety, welfare, and health of the citizens of Lynn
Haven, including: entering into contracts; incurring obligations; acquisition and
distribution of materials, supplies, and other expenses related to the storm event;
appropriation and expenditure of public funds; and the employment of permanent
and temporary workers. The resolution delegated emergency powers to the mayor
of Lynn Haven, or her designee, to discharge the duties and exercise powers for the
above described activities until the local emergency declared had expired and the
resolution was rescinded. The Declaration of Emergency was to be automatically
renewed every seven days until further action was taken by Lynn Haven.

3. On October 23, 2018, as a result of Hurricane Michael, Lynn Haven
again declared and reinstated a local state of emergency for post disaster relief and
planning and entered Hurricane Michael Resolution No. 2018-10-23-002. This
Declaration of Emergency contained the same provisions as the original
declaration of emergency and was effective for seven days. The Declaration of
Emergency was required to be renewed or it would automatically expire.

4. On October 30, 2018, Lynn Haven voted to end the local state of
emergency and end the designation of the emergency powers to the mayor or her

designee.
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 3 of 44

5. Prior to Hurricane Michael, Lynn Haven had contracted with three
disaster relief companies to provide disaster relief services for Lynn Haven
following a hurricane. These companies provided debris removal services for
Lynn Haven after Hurricane Michael, submitted invoices with supporting
documentation for their services, and received payment from Lynn Haven, which
was reimbursed by the Federal Emergency Management Agency (FEMA) for the
expenses.

6. FEMA is an agency of the United States Department of Homeland
Security, and is responsible for coordinating the federal government's response to
natural and man-made disasters. The primary purpose of FEMA is to coordinate
the response to a disaster that has occurred in the United States and that
overwhelms the resources of local and state authorities. In addition to on-the-
ground support of disaster recovery efforts, FEMA provides state and local
governments with experts in specialized fields and the funding for rebuilding
efforts for infrastructure. FEMA also provides for the reimbursement of many
expenses incurred by local governments in cleaning up and restoration after natural
disasters, such as hurricanes,

7. MICHAEL EDWARD WHITE (“M. WHITE”) was hired by Lynn
Haven as its City Manager on August 22, 2017. As City Manager, M. WHITE

was the administrative head of the municipal government and was responsible for
3
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 4 of 44

the day-to-day operations and administrative functions of Lynn Haven. The City
Manager served at the pleasure of the Lynn Haven City Commission. M. WHITE
resigned as city manager of Lynn Haven on March 26, 2019.

8. Erosion Control Specialists (“ECS) was incorporated in the State of
Florida on May 10, 2011. DAVID MITCHELLE WHITE (“D. WHITE”) was
listed as a director of ECS. In a 2018 amended annual report and a 2019 annual
report filed with the State of Florida, D. WHITE was listed as a director and Vice
President of ECS. ECS was not licensed in Florida to do contracting, electrical, or
plumbing activities, and held no business licenses with the State of Florida.

9. On October 22, 2018, MICHAEL EDWARD WHITE, on behalf of |
Lynn Haven, and DAVID MITCHELLE WHITE, as owner of ECS, signed an
agreement for ECS to provide Lynn Haven with “Emergency And/Or Exigent
Services, Ancillary Construction Services, or Construction Due To The Effects of
Hurricane Michael.” The agreement referenced ECS as a “contractor,” with the
effective date of October 11, 2018. The term of the agreement was for no more
than 90 days to perform services for the project for Lynn Haven. As part of the
agreement, ECS agreed to provide detailed invoices requesting payment for
services accompanied by such documentation or data, including back-up
documentation sufficient for reimbursement of expenses by FEMA for Lynn

Haven payments to ECS.
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 5 of 44

10. On or about October 28, 2018, MICHAEL EDWARD WHITE, on
behalf of Lynn Haven, and DAVID MITCHELLE WHITE, as owner of ECS,
signed an amended agreement for ECS to provide Lynn Haven with “Emergency
And/Or Exigent Services, Ancillary Construction Services, or Construction Due To
The Effects of Hurricane Michael.” Notably, the 90 day term in the original
agreement was replaced with no deadline; rather, the agreement provided the
duration to be “for such time as necessary to perform the services for the project.”
Additionally, the amended agreement included new specific language advising D.
WHITE and ECS that FEMA financial assistance would be used to fund the
contract with Lynn Haven, that ECS would comply with all applicable federal
regulations, executive orders, as well as all FEMA policies, procedures, and
directives. Under the amended agreement, ECS also agreed to provide FEMA with
access to its books and records, and was further advised of federal program fraud
and false statement prohibitions.

11. On November 8, 2018, MICHAEL EDWARD WHITE and DAVID
MITCHELLE WHITE executed an “Exhibit A — Task order 18-001” that
ostensibly was an agreement under the Amended Agreement described in
paragraph #9 above, authorizing ECS to assist Lynn Haven in the removal of
residential trash. The effective date of this “task order” was listed as three weeks

earlier — October 15, 2018, and the “task order” authorized payment to ECS ofa
5
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 6 of 44

rate of $300.00 per hour per crew for removal of trash. The task order stated that it
would terminate upon notice by Lynn Haven, but was not to exceed 45 days from
the effective date (October 15, 2018).

12. JOSHUA DANIEL ANDERSON operated Greenleaf Lawn Care of
Bay County, LLC (“Greenleaf”), which was purchased on or about November 23,
2016, by ANDERSON and his wife. ANDERSON was listed as “CEO” in
documents provided to the State of Florida. In an Amended Annual Report for
Greenleaf, filed with the State of Florida on December 20, 2016, S.A., the wife of
ANDERSON, and T.W., the wife of D. WHITE, were listed as shareholders of
Greenleaf. A similar annual report was filed with the State of Florida for
Greenleaf on April 4, 2018. Greenleaf equipment was stored and maintained at the
business location of ECS, and employees of Greenleaf often reported to work at
ECS.

13. On October 10, 2017, JOSHUA DANIEL ANDERSON, on behalf
of Greenleaf, and M. WHITE, on behalf of Lynn Haven, executed a lawn
maintenance contract to maintain the cemetery and lawns located at Lynn Haven
public parks, cemeteries, and properties. The contract was for a term of four years,
and Lynn Haven agreed to pay Greenleaf $10,499.70 monthly for lawn
maintenance services. However, the contract allowed for additional services at

seven specific Lynn Haven properties on an as needed basis, in accordance with
6
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 7 of 44

prices stated in the original proposal of Greenleaf. In papers submitted to Lynn
Haven in support of the contract, ANDERSON represented himself as the owner
of Greenleaf. The contract also provided that in the event of a hurricane, which
would prevent performing duties under the contract, the parties would be excused
from performance under the contract during the period of disability. Nonetheless,
after Hurricane Michael, Greenleaf continued to submit and receive payment from
Lynn Haven for lawn cutting and debris and trash removal.

14. In the first month of its contract (November 2017), JOSHUA
DANIEL ANDERSON and Greenleaf submitted a request for payment to Lynn
Haven under the contract for $277,372.80. After Hurricane Michael,

ANDERSON and Greenleaf requested a $50,000 payment from Lynn Haven for
alleged debris clean-up two days after the hurricane hit Lynn Haven, and
$16,398.58 for alleged lawn services for Lynn Haven on October 30, 2018. M.
WHITE approved the payments to ANDERSON and Greenleaf and issued a
handwritten Lynn Haven check to Greenleaf totaling $66,402.58.

15. DAVID WAYNE HORTON was employed as the Community
Services Director for Lynn Haven, and was a department head for Lynn Haven.
HORTON, along with M. WHITE, approved invoices submitted by ECS for
work allegedly performed by ECS for Lynn Haven relating to post-Hurricane

Michael clean-up activities. HORTON also approved ECS timesheets of
7
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 8 of 44

employees that were submitted in support of ECS invoices to Lynn Haven that
were provided to FEMA and falsely verified the attendance of ECS employees at
various claimed work locations. HORTON accepted payment of some of his
travel, lodging, meals, entertainment, and food from D. WHITE on a number of
occasions. After Hurricane Michael, HORTON caused D. WHITE to have ECS
provide debris removal and repairs to his personal residence. This service was
billed to Lynn Haven by ECS, and Lynn Haven paid ECS. HORTON also
requested and obtained from ECS an invoice for the services provided at his
residence, which HORTON submitted to his insurance company for payment.

16. SHANNON DELORES RODRIGUEZ, a/k/a “Shannon Delores
Harris” (“RODRIGUEZ”) was the sister of D. WHITE and worked with D.
WHITE at ECS. RODRIGUEZ supervised a crew of ECS workers allegedly
providing services to Lynn Haven for clean-up after Hurricane Michael.
RODRIGUEZ prepared and maintained time sheets of ECS workers that were
submitted to Lynn Haven in support of ECS invoices requesting payment from
Lynn Haven.

B. THE CHARGE
Between on or about October 10, 2018, and on or about April 30, 2019, in

the Northern District of Florida and elsewhere, the defendants,
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 9 of 44

MICHAEL EDWARD WHITE,
DAVID MITCHELLE WHITE,
DAVID WAYNE HORTON,
JOSHUA DANIEL ANDERSON,
SHANNON DELORES RODRIGUEZ,
a/k/a “Shannon Delores Harris,”
did knowingly and willfully combine, conspire, confederate, and agree together
and with other persons to devise, and intend to devise, a scheme to defraud and for
obtaining money and property by means of material false and fraudulent pretenses,
representations, and promises, and to cause wire communications to be transmitted
in interstate and foreign commerce for the purpose of executing such scheme, in
violation of Title 18, United States Code, Section 1343.
C. MANNER AND MEANS
The manner and means by which this conspiracy was committed included
. the following:
l, DAVID MITCHELLE WHITE used ECS as a means to
fraudulently obtain money from Lynn Haven.
2. JOSHUA DANIEL ANDERSON used Greenleaf as a means to
fraudulently obtain money from Lynn Haven.
3. DAVID MITCHELLE WHITE submitted invoices requesting

payment for services allegedly provided by ECS to Lynn Haven, but which were

false and fraudulent as to a number of material matters.
9
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 10 of 44

4, JOSHUA DANIEL ANDERSON submitted invoices requesting
payment for services allegedly provided by Greenleaf to Lynn Haven, but which
were false and fraudulent as to a number of material matters.

5. MICHAEL EDWARD WHITE, as City Manager of Lynn Haven,
approved all ECS invoices and directed city employees to immediately pay ECS
for those invoices, even though other contracted debris removal companies had to
wait for payment of invoices submitted for Hurricane Michael disaster relief and
debris removal.

6. DAVID WAYNE HORTON approved ECS invoices and
recommended payment, often immediately, by Lynn Haven. HORTON also
approved timesheets of employees that were submitted in support of ECS invoices
to Lynn Haven that were provided to FEMA. HORTON falsely verified the
attendance of ECS employees at various claimed work locations.

7. After Hurricane Michael, HORTON caused D. WHITE to have ECS
provide debris removal and repairs to his personal residence. This service was
billed to Lynn Haven by ECS, and Lynn Haven paid ECS. HORTON also
requested and obtained from ECS an invoice for the servicers provided at his
residence, which HORTON in turn submitted to his insurance company for

payment.

10
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 11 of 44

8. While DAVID MITCHELLE WHITE and ECS were providing
services to Lynn Haven, MICHAEL EDWARD WHITE received things of value
from D. WHITE, including repairs to, and debris removal from, M. WHITE’s
residence in Lynn Haven and his farm located outside Lynn Haven in Bay County,
and money for the purchase of M. WHITE’s farm and an automobile.

9. These repairs to and debris removal from the residence and farm of
MICHAEL EDWARD WHITE were billed to Lynn Haven with false invoices
submitted by DAVID MITCHELLE WHITE to Lynn Haven with invoices
falsely stating that work had been performed at locations in Lynn Haven. M.
WHITE approved the ECS invoices and directed Lynn Haven employees to pay
the invoices.

10. While DAVID MITCHELLE WHITE and ECS were providing
services to Lynn Haven, DAVID WAYNE HORTON received things of value
from D. WHITE, including repairs to, and debris removal from, HORTON’s
residence in Lynn Haven. Additionally, HORTON accepted payment of some of
his travel, lodging, meals, entertainment, and food from D. WHITE on multiple
occasions while D. WHITE and ECS were providing services to Lynn Haven.

11. When ECS invoices were being assembled for submission to FEMA
by Lynn Haven for reimbursement, it was discovered that most of the ECS

invoices that had been paid provided no details in support of the requested
11
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 12 of 44

payments. When directed to provide supporting documentation for the monies
requested and already paid, DAVID MITCHELLE WHITE submitted false time
sheets prepared by SHANNON DELORES RODRIGUEZ. The time sheets were
false and fraudulent in that they included names of individuals who had not worked
at the claimed location, were off that day, worked at other projects outside Lynn
Haven, or had never worked for ECS at the time of the timesheet. Additionally, in
many invoices, the specific Lynn Haven locations of work claimed to have been
done by ECS were false. DAVID WAYNE HORTON approved and falsely
verified the timesheets claiming attendance of ECS workers at various Lynn Haven
locations.

12. ECS invoices were submitted to Lynn Haven for payment of services
that were not authorized under the emergency contract and were for personal
residences of some Lynn Haven officials. The performance of ECS post-hurricane
debris removal and repairs at the residences of some Lynn Haven officials were
concealed and not disclosed in the ECS invoices submitted by DAVID
MITCHELLE WHITE. MICHAEL EDWARD WHITE approved the invoices,
and caused them to be paid to ECS by Lynn Haven. The unauthorized ECS work

for Lynn Haven officials included:

12
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 13 of 44

a. The private residence in Lynn Haven and the farm located outside
Lynn Haven in Bay County belonging to the Lynn Haven City
Manager, M. WHITE;

b. The private residences of the Mayor of Lynn Haven and her mother;

c. The private residence of the Community Services Director of Lynn
Haven, DAVID WAYNE HORTON;

d. The private residences of the Lynn Haven City Attorney and others as
directed by the City Attorney; and

e. The private, gated community of a city commissioner.

13. After the initial declaration of an emergency by Lynn Haven had been
revoked and expired, MICHAEL EDWARD WHITE and DAVID WAYNE
HORTON sought to locate additional Lynn Haven projects that could provide
money to DAVID MITCHELLE WHITE and ECS. One project was the Task
Order that M. WHITE issued, ostensibly as part of the Emergency Agreement
with ECS, to conduct trash pick-up, using a pick-up truck and a trailer, at a cost of
$300 per hour per crew throughout Lynn Haven. This action was implemented
despite the ability of Lynn Haven waste trucks to pick-up large amounts of
household trash and deposit large amounts of trash at the dump at no increased cost

to Lynn Haven.

13
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 14 of 44

14. MICHAEL EDWARD WHITE and DAVID WAYNE HORTON
located numerous proj ects for ECS to handle that were outside the activities
described in the Emergency Agreement or Task Order. M. WHITE and
HORTON had ECS employees wrap Christmas gifts, prepare locations for a
Halloween party, and other miscellaneous acts that were not authorized under any
agreement with Lynn Haven. DAVID MITCHELLE WHITE and ECS
submitted invoices that did not describe the actual activities performed, but instead
falsely claimed the work was debris removal or cleaning activities. D. WHITE
and ECS billed Lynn Haven for a minimum of $35 per hour for ECS employees
plus an ECS a supervisor at $90 per hour for these unauthorized activities. M.
WHITE and HORTON approved these invoices.

15. On October 22, 2018, DAVID WAYNE HORTON sent a text
message to DAVID MITCHELLE WHITE requesting an invoice from ECS for
work done at HORTON’s residence after the hurricane, and instructed the invoice
be at least $3,500, if not more. D. WHITE subsequently provided to HORTON
an ECS invoice in the amount of $9,600 that was marked, “Paid in Full.” Then,
HORTON submitted this invoice to an insurance company in support of his
insurance claim for $9,600. HORTON had not paid ECS or D. WHITE any
money at the time that HORTON submitted the invoice as proof of his claim to an

insurance company.
14
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 15 of 44

16. On October 23, 2018, DAVID MITCHELLE WHITE and ECS
submitted to Lynn Haven a false invoice for hurricane clean-up in the amount of
$180,722.75 that claimed work by ECS was done at a Lynn Haven park and water
plant on eight separate days. The ECS supporting documents submitted to Lynn
Haven for this fraudulent invoice included individuals who were working at
locations outside Lynn Haven for a different contractor. This invoice, and a
separate ECS $44,000 invoice for painting a Lynn Haven building prior to the
hurricane, were approved and paid by Lynn Haven as emergency expenditures.
MICHAEL EDWARD WHITE issued a handwritten check in the amount of
$224,722.75 to ECS within three days after the submission of the invoices.

17. Included in the above described invoice, ECS billed Lynn Haven
for clean-up activities by individuals who were Greenleaf employees, working out
of ECS. J OSHUA DANIEL ANDERSON simultaneously submitted a false
invoice to Lynn Haven in the amount of $50,004.00 for alleged debris clean-up at
the same Lynn Haven locations. MICHAEL EDWARD WHITE approved the
payment to ANDERSON and Greenleaf, and on November 7, 2018, issued a |
handwritten Lynn Haven check to Greenleaf totaling $66,402.58, which included

$16,398.58 for alleged lawn services provided by Greenleaf after the hurricane.

15
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 16 of 44

18. Eight days after Hurricane Michael, in October 2018, JOSHUA
DANIEL ANDERSON and Greenleaf submitted a false invoice in the amount of
$22,658.25, claiming to have provided lawn services to Lynn Haven and claiming
“half month service” after the hurricane at various Lynn Haven locations.
MICHAEL EDWARD WHITE approved payment of the invoice and issued a
handwritten, manual counter check on the account of Lynn Haven in the amount of
$22,658.25.

19. In November 2018, JOSHUA DANIEL ANDERSON and
Greenleaf submitted two false invoices, each in the amount of $16,603.62, for
“half month service” for lawn care at 37 separate locations in Lynn Haven for the
month of November. MICHAEL EDWARD WHITE and DAVID WAYNE
HORTON approved and directed the payments from Lynn Haven to
ANDERSON and Greenleaf in the total amount in excess of $33,000.

20. On October 30, 2018, a false invoice for hurricane clean-up in the
amount of $202,230.56 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that claimed work by ECS was done at two Lynn Haven parks
during a seven day period. No supporting documents for the invoice were
submitted. ECS merely claimed that various numbers of individuals were utilized
by ECS at pay rates consistent with FEMA reimbursement. This invoice was

approved by MICHAEL EDWARD WHITE, who directed employees of Lynn
16
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 17 of 44

Haven to issue a check to ECS in the amount of the invoice. A Lynn Haven check
in the amount of $202,230.56 was issued to ECS on November 15, 2018.

21. On November 6, 2018, a false invoice for hurricane clean-up in the
amount of $428,816.13 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed work by ECS was done at two parks and
two cemeteries during a seven day period. No supporting documents for the
invoice were provided. Subsequent investigation of the invoice revealed that ECS
falsely claimed an excessive number of workers (54), and an overage for
equipment such as trucks and dump trailers. This invoice was approved by
MICHAEL EDWARD WHITE, who directed employees of Lynn Haven to pay
this invoice. This invoice was included in the payment of three invoices to ECS in
a Lynn Haven check issued to ECS on November 15, 2018, totaling

-$1,288,716.54.

22. On November 12, 2018, a false invoice for hurricane clean-up in the
amount of $527,512.65 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed work by ECS was done at a cemetery and at
sports complexes during a seven day period. Instead of doing the work at the
locations described, ECS workers conducted debris removal and clean-up at the
residence of MICHAEL EDWARD WHITE located in Lynn Haven, M.

WHITE’s farm located outside of Lynn Haven in Bay County, and the residences
17
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 18 of 44

of the Mayor of Lynn Haven and her mother. The work on these private
residences was concealed and not reported in the invoices, and no supporting
documents to the invoice were provided. The invoice was approved by
MICHAEL EDWARD WHITE, who directed employees of Lynn Haven to pay
this invoice. This invoice was included in the payment of three invoices to ECS in
a Lynn Haven check issued to ECS on November 15, 2018, totaling $1,288,716.54.

23. On November 13, 2018, a false invoice for hurricane clean-up in the
amount of $332,387.76 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed trash pick-up was conducted by ECS during
a fourteen day period starting on October 18, 201 8. No documentation was
submitted in support of this invoice. The claimed trash pick-up did not occur, and
‘there was no record of any trash being dumped at the Bay County refuse location,
nor did MICHAEL EDWARD WHITE obtain approval from Bay County for
ECS to use the account of Lynn Haven to dump items at the Bay County facility
until at least October 31, 2018. This invoice was approved by M. WHITE who
directed employees of Lynn Haven to pay this invoice. This invoice was included
in the payment of three invoices to ECS in a Lynn Haven check issued to ECS on
November 15, 2018, totaling $1,288,716.54.

24. For the invoice submitted on November 12, 2018, described in

paragraph #22 above, DAVID MITCHELLE WHITE and ECS submitted false
18
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 19 of 44

Daily Time Sheets purporting to show numerous individuals worked 12 hours per
day on November 11, 2018. These time sheets were prepared by SHANNON
DELORES RODRIGUEZ, who also prepared time sheets for the same day for
ECS to pay its employees. The payroll time sheets prepared by RODRIGUEZ
and used to pay ECS employees listed most of the employees as not working when
only a few actually worked on that day.

25. Prior to mid November 2018, MICHAEL EDWARD WHITE
allowed DAVID MITCHELLE WHITE and JOSHUA DANIEL ANDERSON
to obtain fuel for ECS and Greenleaf vehicles at Lynn Haven fuel facilities for no
charge. This activity was in violation of the contracts that ECS and Greenleaf had
with Lynn Haven, requiring ECS and Greenleaf to pay for fuel for its vehicles and
equipment.

26. On November 29, 2018, a false invoice for hurricane clean-up in the
amount of $297,920.82 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed work by ECS was done at a sports complex,
some Lynn Haven streets, and two water stations during a seven day period
starting after Thanksgiving Day in 2018. Supporting documents provided with the
invoice falsely claimed that 61 individuals were at each of the locations for eleven
hours daily. This invoice was approved by MICHAEL EDWARD WHITE, who

directed employees of Lynn Haven to pay this invoice. This invoice was included
19
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 20 of 44

in the payment of two invoices to ECS in a Lynn Haven check issued to ECS on
November 30, 2018, totaling $433,365.85.

27. On November 29, 2018, a false invoice for hurricane clean-up in the
amount of $135,445.03 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed trash pick-up was conducted by ECS during
a seven day period starting on November 23, 2018, (the day after Thanksgiving).
There were only 6 dump tickets from the Bay County refuse location for this time
period, for which D. WHITE and ECS charged Lynn Haven $19,349 per day.
This invoice was approved by MICHAEL EDWARD WHITE who directed
employees of Lynn Haven to pay this invoice. This invoice was included in the
payment of two invoices to ECS in a Lynn Haven check issued to ECS on
November 30, 2018, totaling $433,365.85.

28. In November and December 2018, a Lynn Haven Commissioner made
repeated requests for assistance from MICHAEL EDWARD WHITE to have
ECS clean up debris and trash in Osceola Point, a private residential community.
M. WHITE directed DAVID MITCHELLE WHITE to have ECS personnel
work in Osceola Point, which they did, removing debris. The time spent by ECS
workers in clearing debris in the private community was paid to ECS by the

submission of subsequent false invoices that claimed ECS worked on projects in

20
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 21 of 44

Lynn Haven, concealing and not disclosing that ECS was actually being paid for
work in a private community for which Lynn Haven had no responsibility.

29. On December 13, 2018, a false invoice for hurricane clean-up in the
amount of $330,228. 14 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed work by ECS done at a sports complex, a
park, and a water treatment and sewage plants during a 13 day period. Supporting
documents provided with the invoice falsely claimed that 57 individuals were at
each of the locations for eleven hours daily. Many of the individuals listed by ECS
were not at the locations. D. WHITE instead had some of his ECS employees
conducting clean-up in Osceola Point, a location for which Lynn Haven was not
responsible to conduct cleaning or debris removal. This invoice was approved by
MICHAEL EDWARD WHITE, who directed employees of Lynn Haven to pay
this invoice. This invoice was included in the payment of two invoices to ECS ina
Lynn Haven check issued to ECS on December 14, 2018, totaling $515,731.31.

30. On December 13, 2018, a false invoice for hurricane clean-up in the
amount of $185,503.17 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed trash pick-up was conducted by ECS during
a 13 day period starting on November 30, 2018. The actual dump tickets from the
Bay County refuse location for this time period did not support the claims of the

invoice. This invoice was approved by MICHAEL EDWARD WHITE, who
21
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 22 of 44

directed employees of Lynn Haven to pay this invoice. This invoice was included
in the payment of two invoices to ECS in a Lynn Haven check issued to ECS on
December 14, 2018, totaling $515,731.31.

31. In late December 2018, while DAVID MITCHELLE WHITE and
ECS were providing services to Lynn Haven, D. WHITE paid for a week-long
trip to the Gatlinburg, Tennessee area for DAVID WAYNE HORTON and his
family, JOSHUA DANIEL ANDERSON and his family, SHANNON
DELORES RODRIGUEZ and her family, a Bay County commissioner and his
family, and D. WHITE and his family. D. WHITE paid more than $25,000 for the
trip that included lodging, meals, entertainment, and rental vehicles for the two
public officials.

32. On December 26, 2018, a false invoice for hurricane clean-up in the
amount of $244,725.85 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed work by ECS was done at various Lynn
Haven locations during a nine day period. ECS falsely claimed a number of
workers had worked during this period. This invoice was approved by MICHAEL
EDWARD WHITE, who directed employees of Lynn Haven to pay this invoice.
This invoice was included in the payment of two invoices to ECS in a Lynn Haven

check issued to ECS on December 31, 2018, totaling $725,941.09.

22
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 23 of 44

33. On December 28, 2018, a false invoice for hurricane clean-up in the
amount of $481,215.24 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed trash pick-up was conducted by ECS during
a 17 day period starting on December 13, 2018, and continuing before and after
Christmas Day, and through Christmas week. The majority of ECS workers did
not work for the two weeks before and after Christmas. The invoice falsely
claimed trash pick-up totalling between $21,000 and $32,000 per day during this
period. This invoice was approved by MICHAEL EDWARD WHITE, who
directed employees of Lynn Haven to pay this invoice. This invoice was included
in the payment of two invoices to ECS in a Lynn Haven check issued to ECS on
December 31, 2018, totaling $725,941.09.

34. On January 13, 2019, a false invoice for hurricane clean-up in the
amount of $416,420.84 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely clatmed work by ECS was done at various Lynn
Haven locations during a 12 day period. ECS falsely claimed a number of workers
had worked during this period. This invoice was approved by MICHAEL
EDWARD WHITE, who directed employees of Lynn Haven to pay this invoice.
This invoice was included in the payment of two invoices to ECS in a Lynn Haven

check issued to ECS on January 15, 2019, totaling $895,441.52.

23
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 24 of 44

35. OnJ anuary 13, 2019, three months after Hurricane Michael, a false
invoice for hurricane clean-up in the amount of $479,020.68 was submitted to
Lynn Haven by DAVID MITCHELLE WHITE and ECS that falsely claimed
trash pick-up was conducted by ECS during a 13 day period starting the day after
New Year’s Day. The invoice also falsely claimed that between 1 land 13 crews
were used to collect trash daily. The invoice falsely claimed trash pick-up during
this period totaling $32,278.68 per day for five days, $38,878.44 per day for seven
days, and $45,478.20 for the last day. This invoice was approved by MICHAEL
EDWARD WHITE, who directed employees of Lynn Haven to pay this invoice.
This invoice was included in the payment of two invoices to ECS in a Lynn Haven
check issued to ECS on January 15, 2019, totaling $895,441.52.

36. On January 20, 2019, a false invoice for hurricane clean-up in the
amount of $216,487.92 was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS that falsely claimed work by ECS was done at various Lynn
Haven locations during a six day period. More than three months after Hurricane
Michael, ECS falsely claimed identical and extensive debris removal from various
Lynn Haven parks and the clearance of rights of way and access points. This
invoice was approved by MICHAEL EDWARD WHITE, who directed

employees of Lynn Haven to pay this invoice. This invoice was included in the

24
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 25 of 44

payment of two invoices to ECS in a Lynn Haven check issued to ECS on January
31, 2019, totaling $433,259.16.

37. On January 25, 2019, three months after Hurricane Michael, a false
invoice for hurricane clean-up in the amount of $216,771.24 was submitted to
Lynn Haven by DAVID MITCHELLE WHITE and ECS that falsely claimed
trash pick-up was conducted by ECS during a six day period. The invoice also
falsely claimed that crews were used to collect trash daily. The invoice falsely
claimed trash pick-up during this period totaling $38,878.44 per day for four days,
$35,578.56 for one day, and $25,678.92 for the last day. This invoice was
approved by MICHAEL EDWARD WHITE, who directed employees of Lynn
_ Haven to pay this invoice. This invoice was included in the payment of two
invoices to ECS in a Lynn Haven check issued to ECS on January 31, 2019,
totaling $433,259.16.

38. On February 13, 2019, a false invoice in the amount of $13,800 for
filling in three cemetery lots at Mt. Hope Cemetery in Lynn Haven was submitted
to Lynn Haven by DAVID MITCHELLE WHITE and ECS. ECS paid a
company $6,000 to fill the three cemetery lots with dirt, but the ECS invoice was
in the amount of $13,800. ECS secured a false invoice in the amount of $12,000
from the company that had actually done the work. DANIEL WAYNE

HORTON received the invoice from ECS, approved it, and directed employees of
25
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 26 of 44

Lynn Haven to pay it. A Lynn Haven check in the amount of $13,800 was issued
to ECS on February 15, 2019.

39. On February 17, 2019, MICHAEL EDWARD WHITE asked
DAVID MITCHELLE WHITE if he wanted to buy his “farm and cows and
such” located in Bay County outside Lynn Haven. D. WHITE agreed to pay M.
WHITE $300,000 for the farm. On March 8, 2019, D. WHITE provided a
cashier’s check in the amount of $300,000 to M. WHITE for the farm and a Trans
Am motor vehicle. The source of the money paid to M. WHITE was the monies
paid by Lynn Haven to ECS for the invoices submitted after the hurricane for
- alleged debris and trash removal and repair.

40. On February 27, 2019, MICHAEL EDWARD WHITE
contacted DAVID MITCHELLE WHITE and asked him if D. WHITE could
“be under $20,000” for a metal roof at Sheffield Park, and to provide M. WHITE
with a bid and an additional bid. M. WHITE described this matter to Lynn Haven
officials as an emergency matter arising from Hurricane Michael, despite having
occurred four months after the hurricane.

41. On February 28, 2019, MICHAEL EDWARD WHITE sent a
a text message to DAVID MITCHELLE WHITE advising that M. WHITE
issued an arrest warrant for an individual who D. WHITE had problems with a day

earlier. The individual was a subcontractor used by ECS at one of the Lynn Haven
26
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 27 of 44

locations and was unhappy with D. WHITE in failing to pay the individual for the
services provided to ECS at a Lynn Haven location.

42. On March 5, 2019, MICHAEL EDWARD WHITE sent a text
message to DAVID MITCHELLE WHITE relating to Sheffield Park and
requested three quotes. D. WHITE did so, and provided M. WHITE with the
ECS bid, which was the lowest bid of $85,550 for demolition and replacement of
two sidewalks, removal of a couple of trees, and delivery and spreading of fill dirt.

43. On March 11, 2019, JOSHUA DANIEL ANDERSON and
Greenleaf submitted an invoice in the amount of $20,798.50 to Lynn Haven for
installing flowers at Kinsaul Park. DAVID WAYNE HORTON received the
invoice from Greenleaf, approved it, and directed employees of Lynn Haven to pay
it. MICHAEL EDWARD WHITE approved the payment. This invoice was
included in the payment of two invoices to Greenleaf in a Lynn Haven check
issued to Greenleaf on March 15, 2019, totaling $48,537.25.

44, On March 12, 2019, JOSHUA DANIEL ANDERSON and
Greenleaf submitted an invoice in the amount of $27,738.75 to Lynn Haven for
installing flowers at Sheffield Park. DAVID WAYNE HORTON received the
invoice from Greenleaf, approved it, and directed employees of Lynn Haven to pay

it. MICHAEL EDWARD WHITE approved the payment. This invoice was

27
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 28 of 44

included in the payment of two invoices to Greenleaf in a Lynn Haven check
issued to Greenleaf on March 15, 2019, totaling $48,537.25.

45. On March 13, 2019, an invoice in the amount of $85,550 for Sheffield
Park work was submitted to Lynn Haven by DAVID MITCHELLE WHITE and
ECS. This invoice related to work performed at Sheffield Park, and was approved
by DAVID WAYNE HORTON and then MICHAEL EDWARD WHITE, who
directed employees of Lynn Haven to pay this invoice as a continuation of
emergency work for ECS. This invoice was included in the payment of three
invoices to ECS in a Lynn Haven check issued to ECS on March 15, 2019, totaling
$118,950.00.

46. On March 13, 2019, an invoice in the amount of $22,789.00 for
Kinsaul Park work was submitted to Lynn Haven by DAVID MITCHELLE
WHITE and ECS. This invoice related to a concrete slab and wall installed at
Kinsaul Park, and was approved by DAVID WAYNE HORTON and then
MICHAEL EDWARD WHITE, who directed employees of Lynn Haven to pay
this invoice. Although noted on the Lynn Haven purchase order as not hurricane
related, this work was not bid out as required as it was part of a series of work at
several Lynn Haven parks at the same time. This invoice was included in the
payment of three invoices to ECS in a Lynn Haven check issued to ECS on March

15, 2019, totaling $118,950.00.
28
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 29 of 44

47. Asaresult of discussions between MICHAEL EDWARD WHITE,
DAVID MITCHELLE WHITE, and DAVID WAYNE HORTON concerning
the fraudulent bid submissions for Sheffield Park, Cain Griffin, and Kinsaul Park
renovations, D. WHITE and ECS performed work at the three parks. On March
27, 2019, ECS submitted three invoices to Lynn Haven seeking payment in the
amounts of $163,000 for Sheffield Park, $71,200 for Cain Griffin Park, and $9,000
for Kinsaul Park. DAVID WAYNE HORTON approved the three invoices and
directed Lynn Haven employees to issue checks to ECS. However, the acting City
Manager, who had replaced MICHAEL EDWARD WHITE on March 19, 2019,
blocked payment of the three invoices since a proper bid process had not occurred,
there was no contract in place for the work, it had not been approved by the City
Commission, and ECS had not pulled any permits for the work. Further, ECS was
not licensed to perform the required electrical, plumbing, roofing, and construction
work at the parks.

48. On April 12, 2019, JOSHUA DANIEL ANDERSON and Greenleaf
submitted an invoice in the amount of $147,350 to Lynn Haven for landscaping
work performed at Sheffield Park that consisted of installing sod, pine straw, and
irrigation work. DAVID WAYNE HORTON approved the invoices and directed
Lynn Haven employees to issue a checks to Greenleaf. However, the acting City

Manager, who had replaced MICHAEL EDWARD WHITE on March 19, 2019,
29
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 30 of 44

blocked the payment of the invoice as fraudulent, since Lynn Haven had purchased
the sod for Sheffield Park, and the installation of the sod could not have cost
$147,350.

49, The conspirators performed acts and made statements to hide and
conceal, and cause to be hidden and concealed, the purpose of the conspiracy and
the acts committed in furtherance thereof.

All in violation of Title 18, United States Code, Section 1349.

COUNTS TWO THROUGH TWENTY
A. INTRODUCTION
The allegations of Count One are hereby realleged and incorporated by
reference as if fully set forth herein.
B. THE CHARGE
Between on or about October 10, 2018, and on or about April 30, 2019, in
the Northern District of Florida and elsewhere, the defendants,
MICHAEL EDWARD WHITE,
DAVID MITCHELLE WHITE,
DAVID WAYNE HORTON,
JOSHUA DANIEL ANDERSON,
SHANNON DELORES RODRIGUEZ,
a/k/a “Shannon Delores Harris,”

did knowingly and willfully devise, and intend to devise, a scheme to defraud and

for obtaining money and property by means of material false and fraudulent
30
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 31 of 44

pretenses, representations, and promises, and for the purpose of executing such
scheme, did cause wire communications to be transmitted in interstate and foreign
commerce.
C. SCHEME TO DEFRAUD
It was part of the scheme to defraud that:
The allegations of Count One, Section C, Paragraphs 1-49, are hereby
realleged and incorporated by reference as if fully set forth herein.
D. WIRE COMMUNICATIONS
On or about the following dates, for the purpose of executing the scheme to
defraud, the defendants,
~ MICHAEL EDWARD WHITE,
DAVID MITCHELLE WHITE,
DAVID WAYNE HORTON,
JOSHUA DANIEL ANDERSON,
and

SHANNON DELORES RODRIGUEZ,
a/k/a “Shannon Delores Harris,”

knowingly did cause wire communications to be transmitted in interstate and

foreign commerce as set forth below:

 

‘COUNT DATE WIRE COMMUNICATION

 

TWO October 22, 2018 Text messages HORTON/D.WHITE

 

 

 

 

 

31
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 32 of 44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THREE October 26, 2018 Deposit of $224,722.75 check
and related wire
FOUR November 1, 2018 Deposit of $22,658.25
check and related wire
FIVE November 7, 2018 Deposit of $66,402.58
check and related wire
SIX November 15, 2018 Deposit of $16,603.62
check and related wire
SEVEN November 15, 2018 Deposit of $202,230.56
check and related wire
EIGHT November 15, 2018 Deposit of $1,288,716.54
check and related wire
NINE November 30, 2018 Deposit of $16,603.62
check and related wire
TEN November 30, 2018 Deposit of $433,365.85
check and related wire
ELEVEN December 14, 2018 Deposit of $515,731.31
check and related wire
TWELVE December 31, 2018 Deposit of $725,941.09
check and related wire
THIRTEEN January 15, 2019 Deposit of $895,441.52
check and related wire
FOURTEEN January 28, 2019 Text Message M. WHITE/HORTON
FIFTEEN January 31, 2019 Deposit of $433,259.16
check and related wire
SIXTEEN February 27, 2019 Text message M.WHITE/D.WHITE
SEVENTEEN February 28, 2019 Text message M.WHITE/D.WHITE
EIGHTEEN March 5, 2019 Text message M.WHITE/D.WHITE
NINETEEN March 11, 2019 Deposit of $118,950.00
check and related wire
TWENTY March 15, 2019 Deposit of $48,537.25

 

 

check and related wire

 

In violation of Title 18, United States Code, Sections 1343 and 2.

32

 
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 33 of 44

COUNT TWENTY-ONE
Between on or about October 10, 2018, and on or about April 30, 2019, in
the Northern District of Florida, and elsewhere, the defendants,
MICHAEL EDWARD WHITE
and
DAVID WAYNE HORTON,
being agents of an organization and agency of the local government, that is, the
City of Lynn Haven, Florida, receiving in the one-year period beginning October
10, 2018, benefits in excess of $10,000 under a federal program involving grants,
contracts, subsidies, loans, guarantees, and other forms of federal assistance, did
knowingly embezzle, steal, obtain by fraud, without authority convert to the use of
a person other than the rightful owner, and intentionally misapply property that
was valued at $5,000 or more and under the care, custody, and control of such
organization, local government, and agency.
In violation of Title 18, United States Code, Sections 666(a)(1)(A) and 2.
COUNTS TWENTY-TWO THROUGH THIRTY-TWO
I. Introduction

1. Paragraphs 1 through 16 of Count One are realleged and incorporated

by reference as if fully set forth herein.

33
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 34 of 44

II. The Charge
2. Between on or about October 10, 2018, and on or about April 30,
2019, in the Northern District of Florida and elsewhere, the defendants,
MICHAEL EDWARD WHITE
and
DAVID WAYNE HORTON,
did knowingly and willfully devise and intend to devise a scheme to defraud and
deprive the City of Lynn Haven and its citizens of their right to the honest services
of M. WHITE, the City Manager for Lynn Haven, Florida, and HORTON, the
Community Services Director for Lynn Haven, Florida, through bribery or
kickbacks.
III. The Fraudulent Scheme
The fraudulent scheme is summarized in paragraphs 1 through 49 of Section C of
Count One, which are realleged and incorporated by reference as if fully set forth
herein.
IV. Wire Communications
3. On or about the following dates, in the Northern District of Florida

and elsewhere, the defendants,

MICHAEL EDWARD WHITE
and
DAVID WAYNE HORTON,

34
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 35 of 44

for the purpose of executing the fraudulent scheme, caused wire communications

to be transmitted in interstate commerce as set forth below.

 

COUNT

DATE

WIRE TRANSMISSION

 

TWENTY-TWO

October 22, 2018

Text message from HORTON to
D. WHITE

 

TWENTY-
THREE

October 24, 2018

Email from ECS to HORTON

 

TWENTY-FOUR

November 9, 2018

Text messages from M. WHITE
to D. WHITE and D. WHITE to
M. WHITE

 

TWENTY-FIVE

November 12, 2018

Text message from M. WHITE to

D. WHITE

 

TWENTY-SIX

November 13, 2018

Text message from M. WHITE to
D. WHITE

 

TWENTY-SEVEN

December 8, 2018

Text message from HORTON to
M. WHITE

 

TWENTY-EIGHT

December 26, 2018

Text messages of M. WHITE and
D. WHITE

 

 

 

 

 

 

 

TWENTY-NINE _| January 7, 2019 Text message of M. WHITE

THIRTY January 28, 2019 Text messages of M. WHITE and
HORTON

THIRTY-ONE February 17, 2019 Text messages of M. WHITE and
D. WHITE

THIRTY-TWO February 27, 2019 Text messages between M.

WHITE and D. WHITE

 

In violation of Title 18, United States Code, Sections 1343, 1346, and 2.

COUNT THIRTY-THREE

Between on or about October 10, 2018, and on or about April 30, 2019,

in the Northern District of Florida and elsewhere, the defendants,

35

 
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 36 of 44

DAVID MITCHELLE WHITE
MICHAEL EDWARD WHITE,
knowingly made and presented, and caused to be made and presented, to the
Federal Emergency Management Agency (FEMA), a department and agency of the
United States, a materially false claim against the United States, knowing such
claim to be false, fictitious, and fraudulent, by filing, and causing to be filed,
fraudulent invoices to the City of Lynn Haven, Florida, for alleged post-hurricane
debris and related work, knowing that the City of Lynn Haven would cause the
invoices to be submitted for payment to FEMA for reimbursement to the City of
Lynn Haven for payments made to D. WHITE for alleged post-hurricane services.
In violation of Title 18, United States Code, Sections 287 and 2.
COUNT THIRTY-FOUR
A. CHARGE
Between on or about October 10, 2018, and April 23, 2019, in the Northern
District of Florida and elsewhere, the defendant,
DAVID WAYNE HORTON,
did knowingly and willfully devise, and intend to devise, a scheme to defraud and
for obtaining money and property by means of material false and fraudulent

pretenses, representations, and promises, and for the purpose of executing such

scheme, did cause a wire communication to be transmitted in interstate commerce.
36
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 37 of 44

B. SCHEME TO DEFRAUD

It was part of the scheme to defraud that:

The defendant, DAVID WAYNE HORTON, made and caused to be made
false and fraudulent representations to the American Strategic Insurance Corp.
(“ASI”) concerning damages to his residence in Lynn Haven, Florida as a result of
Hurricane Michael in order to fraudulently obtain money from the ASI insurance
company.

l. DAVID WAYNE HORTON represented in a claim that his
residence had been damaged by Hurricane Michael and falsely represented that
that he had paid for repairs to his residence totaling $9,600.

2. In fact, repairs to the residence and property of DAVID WAYNE
HORTON had been made by Erosion Control Specialist (ECS) at no cost to him
as ECS received payment from the City of Lynn Haven for its employees making
the repairs and conducting debris removal at his residence. However, the City of
Lynn Haven was not aware that ECS had made repairs to HORTON’s personal
residence, as the City of Lynn Haven was falsely billed for alleged work on City
properties.

3. To facilitate the scheme, DAVID WAYNE HORTON solicited ECS

to create a false and fictitious invoice attesting to repair work done to his residence

37
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 38 of 44

after the hurricane by ECS in the amount of $9,600, which HORTON then
submitted to ASI to support his fraudulent insurance claim.

4, Based upon the false claim, ASI issued a payment in the amount of
$5,600.00 to DAVID WAYNE HORTON. This payment was mailed to
HORTON’s address in Lynn Haven. HORTON caused the ASI insurance check
to be deposited into the bank account belonging to him and his wife.

5. By this conduct, DAVID WAYNE HORTON fraudulently obtained
approximately $5,600 in insurance funds to which he was not entitled.

D. MAILING

On or about November 21, 2018, for the purpose of executing the scheme to

defraud, the defendant,

DAVID WAYNE HORTON,
knowingly did, for the purpose of executing the fraudulent scheme and attempting
to do so, caused to be transmitted by United States mail and private and
commercial carrier, a $5,600 check through the United States Postal Service.

In violation of Title 18, United States Code, Sections 1341 and 2.

COUNT THIRTY-FIVE
Between on or about October 10, 2018, and on or about April 30, 2019, in

the Northern District of Florida and elsewhere, the defendants,

38
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 39 of 44

MICHAEL EDWARD WHITE,
DAVID MITCHELLE WHITE,
DAVID WAYNE HORTON,
JOSHUA DANIEL ANDERSON,
SHANNON DELORES RODRIGUEZ,
a/k/a “Shannon Delores Harris,”
did knowingly combine, conspire, confederate, and agree together and with other
persons to conduct and attempt to conduct financial transactions affecting interstate
and foreign commerce, that is, the interstate transfer of monetary instruments in the
form of United States currency within a financial institution, involving funds that
were proceeds of a specified unlawful activity, that is, conspiracy to commit wire
fraud and wire fraud, in violation of Title 18, United States Code, Sections 1343
and 1349, and that the defendants knew to be the proceeds of some form of
unlawful activity, with the intent to promote the carrying on of the specified
unlawful activity, in violation of Title 18, United States Code, Section
1956(a)(1)(A)Q).
All in violation of Title 18, United States Code, Section 1956(h).
CRIMINAL FORFEITURE
The allegations contained in Counts One through Thirty-Two and Thirty-

Four through Thirty-Five of this Indictment are hereby realleged and incorporated

by reference for the purpose of alleging forfeiture. From their engagement in the

39
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 40 of 44

violations alleged in Counts One through Thirty-Two and Thirty-Four through
Thirty-Five of this Indictment, the defendants,

MICHAEL EDWARD WHITE,
DAVID MITCHELLE WHITE,
DAVID WAYNE HORTON,
JOSHUA DANIEL ANDERSON,
and
SHANNON DELORES RODRIGUEZ,
a/k/a “Shannon Delores Harris,”

shall forfeit to the United States, pursuant to Title 18, United States Code, Sections
981(a)(1)(C) and 982(a)(1), and Title 28, United States Code, Section 2461(c), any
and all of the defendants’ right, title, and interest in any property, real and
personal, constituting, and derived from, proceeds traceable to such offenses,

including the following:

a. Real properties located at 9483 and 9711 Highway 20 East,
Youngstown, Florida 32466, more particularly described as:

Parcel No. 02796-000-000 (H):

Begin at the Northwest Corner of Northwest % of West 4 of the
Southeast % of the Southeast “4 of Section 31, Township 1 North,
Range 12 West for the POINT OF BEGINNING; thence run East
650.54' thence South 1326.72 feet to the North right-of-way of
Highway 20, thence run West along that right-of-way 50 feet thence
North 714.70 feet and thence West 603 feet; thence run North 604.07
feet to the POINT OF BEGINNING.

Parcel No. 02796-010-000 (N):
Commence at the Northwest Corner of West % of Southeast 4 of
Southeast 31, Township | North, Range 10 west; thence run South

40
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 41 of 44

604.07 feet for the POINT OF BEGINNING; thence run East 603
feet; thence South 714.70 feet to the North right-of-way of Highway
20; thence West along right-of-way 605.96 feet; thence North 714.70
to the POINT OF BEGINNING.

The total description of which two separate parcels is as fol lows:
The West one half of the Southeast Quarter of the Southeast of '
Section 31, Township 1 North, Range 12 West.

2016 Dodge Ram Pickup, VIN# 1C6RR7LM1GS304089

2019 Dodge Ram Truck, VIN# 1C6SRFKT9KN672418

1993 International Truck, VIN# 1HTSDPPNOPH533763

2013 Kenworth Dump Truck, VIN# INKDX4EXODI 350365
2013 Kenworth Dump Truck, VIN# INKDX4EX2DJ3 50366
2013 Kenworth Dump Truck, VIN# INKDX4EX7DJ350363
2013 Kenworth Dump Truck, VIN# INKDX4EX8DJ350372
2019 Dodge Ram Hell Cat, VIN# 2C3CDZL9XKH502713

1997 International Tractor/Truck, VIN# 2HSFBASR8VC023376
2019 Triton Trailer, VIN# 4TCSM112XKH247309

2018 Bye-Rite Trailer, VIN# 7F3B1UG29JR000185

2015 Trailer, VIN# SVTB1UG24FR002474

2018 Dodge Ram Truck, VIN# 3C7WRTCL9JG120614

2018 Dodge Ram Truck, VIN# 3C6URSCL4JG148473

1976 Pontiac Trans Am, VIN# 2W87Z6NS561781

4]
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 42 of 44

aa.

bb.

cc.

dd.

ce.

ff.

88.

bh.

il.

iJ.

2005 Oshko Concrete Mixer, VIN# LOTFAAC255S084634
2005 Oshko Concrete Mixer, VIN# LOTFAAC255S8086522
2002 Oshko Concrete Mixer, VIN# 10OTFAAC262S074150
2006 Terex Concrete Mixer, VINH 5DG8AU4T960011193
2018 Trailstar Trailer, VIN# 4TM19KL22JB001285

2019 Trailstar Trailer, VIN# 7J513ZT26KB001256

2019 Suntracker Pontoon Boat, VIN# BUJ11386A919
2018 Tracker Sportsman, VIN# BUJ57530K718

2019 Sea-doo JetSki, VIN# YDV21814D919

2019 Sea-doo JetSki, VIN# YDV24929E919

2001 Ford Truck, VIN# 1FDWW36S71EA76771

1997 Ford Truck, VIN# 1FTJW35H9VEA61067

2000 GMC Truck, VIN# 1GDG6H1B6YJ905565

2000 GMC Truck, VIN# 1GDG6H1B6YJ906408

2019 Empire Cargo Trailer, VIN# 7F81E2021KD0065372017
Big Tex Trailer, VIN# 16VEX2028H3088695

2018 Ford Truck, VIN# IFMJUIKTXJEA11481

2018 Ford Truck, VIN# 1FT7W2BT7JEC35872

2017 Ford Truck, VIN# [FTEW1EF3HFC36447

1993 Jeep, VIN# 1J4FY29S9PP222602
42
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 43 of 44

kk. 1998 Eurosport Boat, VIN# ESJ00677F798
ll. 2002 Performance Trailer, VIN# 4DZBA19265P 122974
mm. 1989 pontoon boat, VIN# BUJ45441K889
nn. 2002 Boat, VIN# GDYS1109H102
oo. Mobile concrete batch plant
If any of the property described above as being subject to forfeiture, as a
result of acts or omissions of the defendants:
i. cannot be located upon the exercise of due diligence;
ll. has been transferred, sold to, or deposited with a third party;
iii. has been placed beyond the jurisdiction of this Court;
iv. has been substantially diminished in value; or
vy. has been commingled with other property that cannot be
subdivided without difficulty,
it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c),

43
Case 5:19-cr-00078-RH-MJF Document1 Filed 11/06/19 Page 44 of 44

to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property.

A TRUE BILL:

 

eo & [2014

 

DATE

2}

LAWRENCE KEEFE
United States Attorney

 

STEPHEN M. KUNZ #

Assistant United States Attorney

44
